Name: Commission Regulation (EC) No 2359/2000 of 24 October 2000 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  overseas countries and territories;  international trade;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32000R2359Commission Regulation (EC) No 2359/2000 of 24 October 2000 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments Official Journal L 272 , 25/10/2000 P. 0017 - 0018Commission Regulation (EC) No 2359/2000of 24 October 2000amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements(3), as last amended by Regulation (EC) No 2681/1999(4), establishes the supply requirements for those products for 2000.(2) For 2000 the supply requirements of the department of RÃ ©union are assessed at 9200 tonnes in the case of vegetable oils (other than olive oil). The information supplied by the French authorities indicates that this quantity will be insufficient to cover the requirements of RÃ ©union's processing industry. It should therefore be increased to 10500 tonnes. The Annex to Regulation (EC) No 28/97 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 6, 10.1.1997, p. 15.(4) OJ L 326, 18.12.1999, p. 18.ANNEX"ANNEXAssessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 2000>TABLE>"